Case 2:18-cv-00074-RJJ-MV ECF No. 111 filed 01/31/20 PageID.1115 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION



TREMAIN VERNON JONES,

               Plaintiff,
                                                             CASE NO. 2:18-CV-74
v.
                                                             HON. ROBERT J. JONKER
TRINITY FOOD SERVICE GROUP,
et al.,

            Defendants.
__________________________________/

                            ORDER APPROVING AND ADOPTING
                             REPORT AND RECOMMENDATION

       The Court has reviewed Magistrate Judge Vermaat’s Report and Recommendation in this

matter (ECF No. 104); Plaintiff’s Objections (ECF No. 107); and Defendants’ Responses (ECF

Nos. 109, 110). Under the Federal Rules of Civil Procedure, where, as here, a party has objected

to portions of a Report and Recommendation, “[t]he district judge . . . has a duty to reject the

magistrate judge’s recommendation unless, on de novo reconsideration, he or she finds it

justified.” 12 WRIGHT, MILLER, & MARCUS, FEDERAL PRACTICE AND PROCEDURE, § 3070.2, at 451

(3d ed. 2014). Specifically, the Rules provide that:

       The district judge must determine de novo any part of the magistrate judge’s
       disposition that has been properly objected to. The district judge may accept, reject,
       or modify the recommended disposition; receive further evidence; or return the
       matter to the magistrate judge with instructions.

FED. R. CIV. P. 72(b)(3). De novo review in these circumstances requires at least a review of the

evidence before the Magistrate Judge. Hill v. Duriron Co., 656 F.2d 1208, 1215 (6th Cir. 1981).

The Court has reviewed de novo the claims and evidence presented to the Magistrate Judge; the
Case 2:18-cv-00074-RJJ-MV ECF No. 111 filed 01/31/20 PageID.1116 Page 2 of 3



Report and Recommendation itself; and Plaintiff’s Objections; and Defendants’ Responses. The

Court finds the Magistrate Judge’s Report and Recommendation, which recommends granting

Defendant Canlas’s motion for summary judgment (ECF No. 36); granting the motion to sever and

dismiss mis-joined claims (ECF No. 74); and denying Plaintiff’s request for a permanent

injunction and restraining order (ECF No. 95), factually sound and legally correct.

        The Magistrate Judge carefully and thoroughly considered the evidentiary record, the

parties’ arguments, and the governing law. In his objections, Plaintiff primarily reiterates and

expands arguments he has already made and which the Magistrate Judge properly considered.

Plaintiff’s objections do not address the Report and Recommendation in a persuasive way. None

of Plaintiff’s objections change the fundamental analysis in this matter. Defendant Canlas is

entitled to summary judgment in his favor; it is proper to sever and dismiss the mis-joined claims;

and Plaintiff is not entitled to the injunctive relief he seeks, all for the very reasons detailed in the

Report and Recommendation.

        ACCORDINGLY, IT IS ORDERED:

        1.      The Report and Recommendation (ECF No. 104) is approved and adopted as the

opinion of the Court.

        2.      Defendant Canlas’s Motion for Summary Judgment (ECF No. 36) is GRANTED.

Defendant Canlas is dismissed from the case with prejudice.

        3.      The Motion to Sever and Dismiss Mis-joined Claims (ECF No. 74) is GRANTED.

Defendants Carruth, Chancey, Dewitt, Garlinghouse, Gronda, Hubbard, La Ponsie, Landreville,

MacDowell, Ormsbee, Riesener, Simpson, and Taylor are dismissed from the case without

prejudice. Plaintiff’s retaliation claims against Defendant Hansen may proceed.




                                                   2
Case 2:18-cv-00074-RJJ-MV ECF No. 111 filed 01/31/20 PageID.1117 Page 3 of 3



         4.      Plaintiff’s Motion for Permanent Injunction and Restraining Order (ECF No. 95) is

DENIED.



Dated:        January 31, 2020                /s/ Robert J. Jonker
                                              ROBERT J. JONKER
                                              CHIEF UNITED STATES DISTRICT JUDGE




                                                 3
